11/23/2020      Case: 1:20-cv-06316 Document   #:- 14-6
                                        Yahoo Mail Nance vFiled: 11/23/20
                                                           DOJ BJA         Page
                                                                   OJP EMAGES Wash1 of 1 PageID #:95
                                                                                  Bradley




     Nance v DOJ BJA OJP EMAGES Wash Bradley

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tbacpa52@yahoo.com

     Cc:     frednance@clickservices.org
                                                                           Exhibit 4
     Date: Wednesday, October 28, 2020, 10:14 AM CDT



     Mr. Bradley:

     Good morning. Due to not having a physical address in Chicago for you, I am sending the Federal
     complaint and Summons in a Civil Action to you via email. In addition, I sent the certified copy of
     the Summons and Federal complaint to you via Certified mail to the physical address of
     EMAGES, Inc. located at 7601 South Kostner, Chicago Illinois 60652. I sent the filed Federal
     Complaint to you via email on or about Saturday, October 24, 2020. This will be proof to the
     District court that I have diligently sought to serve notice on you.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.

             10.26.20 Bradley Summons in a Civil Action 20 cv 06316.pdf
             290.8kB

             10.26.20 Nance v DOJ Filed in Federal Court on 10.23.20.pdf
             6.5MB




                                                                                                            1/1
